Title: To Benjamin Franklin from John Alleyne, M[arch?] 17, 1772
From: Alleyne, John
To: Franklin, Benjamin


Dear Sir,
17 M[arch?] 1772
I am oblig’d to enquire in what Manner the People of Georgia usually transfer their Property in Lands, whether by the old mode of Conveyancing by Feoffment or by the modern Refinements of Lease and Release, Bargain and Sale &c.
As I cannot obtain this Peace of Information from any of my young Friends at the Temple, I trouble You with this Epistle, and shall think myself oblig’d by your Answer. I am Dear Sir Your most Obedient Humble Servant
J Alleyne
